Citation Nr: 0722018	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-37 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for death benefits.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The service person had claimed service as a guerilla 
affiliated with the Philippine Army from July to September 
1945.  His death occurred in October 2001.  The appellant in 
this matter is the surviving spouse of the service person.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination entered in August 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines, denying 
eligibility of the appellant for VA death benefits, based on 
the absence of a showing of military service in the Armed 
Forces of the United States by the service person.  

Pursuant to the appellant's request, she was afforded a 
videoconference hearing before the Board in May 2007.  A 
transcript of that proceeding is of record.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.





REMAND

At her May 2007 hearing, the appellant indicated that her 
late husband was known by several names, which may have led 
to confusion in the RO's attempts to verify his service.  It 
was set forth in effect that those efforts made to verify her 
husband's service may not have been as complete as necessary, 
given that not all of his names were utilized in the RO's 
request for verification.  

Evidence on file indicates that the RO requested that a 
verification of service be undertaken only with respect to 
two names, Si Keng U. Yang and See Keng Yu, with the National 
Personnel Records Center (NPRC) reporting in July 2005 that 
the subject had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

Whether the appellant's husband had the requisite service to 
render the appellant eligible for VA death benefits is the 
central issue presented by this appeal.  While it is shown 
that the RO advised the NPRC of all of the known names 
utilized by the service person, additional information was 
developed through the appellant's recent hearing testimony 
that may have a bearing on the accuracy of the information 
received from the NPRC in July 2005.  As such, it is 
advisable to obtain further input from the NPRC based on the 
information that has so recently come to light.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the NPRC for the purpose of 
verifying whether the appellant's late 
husband had the requisite military 
service which would render the appellant 
eligible for VA death benefits.  The 
verification of service request must 
include all of the names utilized by the 
service person, including Si Keng U. 
Yang, Si Keng Yang, Si Keng Yu, and Yang 
Si Keng, for purpose of conducting the 
needed research.  

2.  Thereafter, readjudicate the 
appellant's claim for eligibility for VA 
death benefits based on all of the 
evidence presented and all governing 
legal criteria.  If the benefit sought on 
appeal continues to be denied, the 
appellant is to be furnished a 
supplemental statement of the case as to 
all evidence considered and all relevant 
legal authority for the continued denial.  
The appellant must then be afforded a 
reasonable period in which to reply.  

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
evidentiary development and to preserve the appellant's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



